DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and species SEQ ID No. 2, in the reply filed on 11-2-22 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-2-22.
Claims 1-16 are pending.  Claims 1-11 and species SEQ ID No. 2 are under consideration.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
The sequences listed in Figures 1-5 lack sequence identifiers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “belatacept-similar protein” in line 2 of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “belatacept-similar protein”.  It is unclear to what extent is considered ‘similar” to belatacept protein.  The specification discloses “the BSP has a similar, substantially the same or the same biological function as belatacept when administered to a subject” (e.g. [0005]).  It is unclear to what extent is considered “similar” or “substantially the same”.  The specification fails to specifically define what kind of protein is considered “belatacept-similar protein”.  Claims 3-9 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “start region” in line 2 of claim 6 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “start region”.  It is unclear what kind of region is considered “start region”.  It is unclear whether the phrase ‘start region” means start codon of transcription, start codon of translation, start region of the viral vector, or start region of something else.  Claim 7 depends from claim 6 but fail to clarify the indefiniteness.
The phrase “start region” in lines 1-2 of claim 8 is vague and renders the claim indefinite. It is unclear as to the metes and bounds of what would be considered “start region”.  It is unclear what kind of region is considered “start region”.  It is unclear whether the phrase ‘start region” means start codon of transcription, start codon of translation, start region of the viral vector, or start region of something else. 
The phrase “end region” in line 2 of claim 8 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “end region”.  It is unclear what kind of region is considered “end region”.  It is unclear whether the phrase ‘end region” means stop codon of transcription, stop codon of translation, stop region of the viral vector, or stop region of something else. 
It is noted that the phrase “a nucleotide sequence according to SEQ ID No. 7” in claim 10 and the phrase “a nucleotide sequence according to SEQ ID No. 6” in claim 11 are interpreted as a nucleotide sequence that is 100% identical to the sequence of SEQ ID No. 7 and SEQ ID No. 6, respectively.  A nucleotide sequence that is 100% identical to the sequence of SEQ ID No. 1, a nucleotide sequence that is 100% identical to the sequence of SEQ ID No. 6, or a nucleotide sequence that is 100% identical to the sequence of SEQ ID No. 7 is free of prior art.


Conclusion
Claims 1 and 3-9 are rejected.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 are in condition for allowance when the phrase “a nucleotide sequence according to SEQ ID No. 7” in claim 10 and the phrase “a nucleotide sequence according to SEQ ID No. 6” in claim 11 are interpreted as a nucleotide sequence that is 100% identical to the sequence of SEQ ID No. 7 and SEQ ID No. 6, respectively.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632